— Judgment, Supreme Court, New York County (Rothwax, J., on plea and sentence; Alexander, J., on motion to suppress), rendered May 3, 1982, convicting defendant of criminal possession of a weapon in the third degree (Penal Law, § 265.02) and sentencing him to a term of imprisonment of *522one year, is affirmed. Here the suppression court found that “[g]iving weight to the officer’s experience with handguns and his knowledge of the high incidence of robberies and other crimes involving handguns in this area, the court accepts and credits his testimony that he ‘reasonably suspected’ that the outline of the object observed in the package was the butt of a gun.” The officer had testified that the outline of the object in the package (a plastic bag) looked to him like the butt of a gun. As the defendant passed the marked police car he transferred the package to his right hand away from the officer. The officer saw the defendant place the package on the back deck of the defendant’s station wagon. The police officer was justified in asking the defendant, as he did, what was in the bag. In the light of his reasonable suspicion that the bag contained a gun, the officer did not have to be satisfied with the defendant’s reply “my tools” — an answer which the officer on the basis of his observation believed to be false. For the officer to have then turned his back and walked away would have unreasonably endangered both the officer and the public. The officer reached into the open flat deck of the station wagon and touched the bag, and immediately recognized that the bag contained the barrels of a double-barreled shotgun. The officer then arrested the defendant. (On examination the bag was found to contain a disassembled sawed-off shotgun — twin barrels, a stock, another piece of equipment which fits under the stock and connects to the trigger mechanism, and two shotgun rounds.) The bag and the gun were clearly within the “grabbable” area of the defendant, and touching the bag fulfilled the same function as an officer’s limited “pat-down” search for weapons. “Courts simply must not, in this difficult area of street encounters between private citizens and law enforcement officers, attempt to dissect each individual act by the policemen; rather, the events must be viewed and considered as a whole, remembering that reasonableness is the key principle when undertaking the task of balancing the competing interests presented.” {People v Chestnut, 51 NY2d 14, 23.) Considering the events as a whole, the officer’s actions were reasonable and legal. Concur — Kupferman, J. P., Silverman and Kassal, JJ.